                                            UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF MISSISSIPPI
                                                 SOUTHERN DIVISION

JASON COOKSEY, HEIDI COOKSEY AND
SARAH COOKSEY, SYDNEY COOKSEY AND
SADIE COOKSEY, MINORS, BY AND
THROUGH THEIR NATURAL GUARDIANS,
JASON AND HEIDI COOKSEY                                                                                                    PLAINTIFFS

V.                                                                                                       CAUSE NO. 1:18-cv49-LG-RHW

HUNT SOUTHERN GROUP, LLC FKA
FOREST CITY SOUTHERN GROUP, LLC,
FOREST CITY RESIDENTIAL MANAGEMENT, LLC,
HUNT MH PROPERTY MANAGEMENT LLC,
UNKNOWN JOHN AND JANE DOES A THROUGH M, AND
OTHER UNKNOWN CORPORATE ENTITIES N THROUGH Z                                                                              DEFENDANTS

           PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL
               SUMMARY JUDGMENT – FEDERAL PUNITIVE DAMAGES
                    CLAIMS NOT SUBJECT TO STATE LAW CAP

            COME NOW Plaintiffs, by and through their counsel of record, Rushing & Guice,

P.L.L.C., and file this Memorandum in Support of Motion for Partial Summary Judgment –

Federal Punitive Damages Claims Not Subject to State Law Cap, and would show this

honorable Court as follows.

1. Rule 56(a) of the Federal Rules of Civil procedure provides that summary judgment is

      appropriate "if the movant shows that there is no genuine dispute as to any material fact and

      the movant is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a). To rebut a

      properly supported motion for summary judgment, the opposing party must show, with

      "significant probative evidence," that there exists a genuine issue of material fact. Hamilton

      v. Segue Software, Inc., 232 F.3d 473, 477 (5th Cir. 2000).



                                                                                                                                    1
W:\!MOLD-MM ONLY\Dispositive Motions\Punitive Damages Cap\P\Individual Pleadings\Memo Puntive Damages Cap- cooksey.docx
 2. Punitive damages are recoverable under a federal action for violation of the Servicemembers

      Civil Relief Act (SCRA).

 3. Mississippi state law imposes a cap on state law punitive damage awards.

 4. The Mississippi state law cap on punitive damages does not apply to federal punitive damage

      awards. Williams v. Riley (5th Cir., 2013).

 5. In Williams v. Riley (5th Cir., 2013), Appellants challenged a jury verdict holding DeSoto

      County and Atkinson liable for unlawfully firing Appellees for reporting inmate abuse at the

      DeSoto County jail. Appellees' suit alleged claims under 42 U.S.C. § 1983 for violation of

      their First Amendment rights and state law. Appellees each received awards of actual

      damages and, against Atkinson individually, punitive damages. The County and Atkinson

      appealed on various grounds. With regard to the award of punitive damages against Chief

      Atkinson Appellants sought the protections afforded by Mississippi’s punitive damages

      statute, Miss. Code Ann. § 11-1-65, arguing that the punitive damages award against

      Atkinson should be revoked because his net worth was zero.

 6. The Fifth Circuit rejected this argument and held that the state punitive damages statute was

      not applicable to federal damage awards:

            These arguments are irrelevant, however, because the jury found Atkinson liable for
            punitive damages in connection with the Appellees' federal as well as state law claims.
            There is no federal damage cap on punitive damage awards. Appellants did not
            challenge the formulation of the jury instruction, hence Atkinson's liability for a federal
            violation supports the punitive damage award. Williams v. Riley (5th Cir., 2013).

            WHEREFORE, PREMISES CONSIDERED, Plaintiffs request this Court grant

Plaintiffs’ Motion for Partial Summary Judgment and find that the Mississippi state punitive

damages statute does not apply to a punitive damages award under the SCRA as no issues of



                                                                                                                          2
W:\!MOLD-MM ONLY\Dispositive Motions\Punitive Damages Cap\P\Individual Pleadings\Memo Puntive Damages Cap- cooksey.docx
fact exist and movant is entitled to summary judgment as a matter of law.

              Respectfully submitted this the 10th day of May, 2019.

                                                                                          RUSHING & GUICE, P.L.L.C.
                                                                                          Attorneys for Plaintiffs


                                                                             BY:          /s/ Maria Martinez
                                                                                          MARIA MARTINEZ MSBN 9951
                                                                                          WILLIAM LEE GUICE III MSBN 5059
                                                                                          R. SCOTT WELLS MSBN 9456
                                                                                          P.O. BOX 1925
                                                                                          BILOXI MS 39533-1925
                                                                                          Voice: 228-374-2313 Fax: 228-875-5987
                                                                                          mmartinez@rushingguice.com
                                                                                          bguice@rushingguice.com
                                                                                          swells@rushingguice.com



                                                         CERTIFICATE OF SERVICE

              I hereby certify that on the 10th day of May, 2019, I electronically filed the foregoing

 with the Clerk of the Court using the CM/ECF filing system which sent notification of such

 filing to all counsel of record.

              SO CERTIFIED this the 10th day of May, 2019.


                                                                                            /s/ Maria Martinez
                                                                                             MARIA MARTINEZ




                                                                                                                                  3
W:\!MOLD-MM ONLY\Dispositive Motions\Punitive Damages Cap\P\Individual Pleadings\Memo Puntive Damages Cap- cooksey.docx
